Lee Coun~vDistrict Clerk
Lisa Teinert
                                                                         Dora Muniz, Chief Deputy
                                                                               Lisa Exner, Deputy
                                                                           Priscilla Tovar, Deputy
                                                                         Jennifer Thomas, Deputy

                                                                               May 12,2015



  Mr. Jeffrey D. Kyle, Clerk
  Third Court of Appeals
  3rdCierksAndReporters@txcourts.gov

  RE:    Appellate No. 03-15-00214-CV
         Trial Court No. 15,280
         In the 21st Judicial District Court of Lee County, Texas
         Kirk and Vicki Koether
         vs.
         Domingo and Ludivina Reyes, et al (Mary Merrell)

  Dear Mr. Kyle:

          This letter is to inform the court that no designation letter has been received and no
  payment arrangements have been made for preparation of the clerk's record in the above-
  styled cause.

         Please advise if further information is needed.

         Thank you!




  cc:    Mr. Dominic Audino, Attorney at Law
         Mr. David M. Gottfried, Attorney at Law
         Mr. J. Chad Gauntt, Attorney at Law
         Domingo and Ludivina Reyes, Pro Se
         Natalie Brodersen, Pro Se
                   P. 0. Box 176, 289 South Main, Giddings, Texas 78942
                                   Phone (979) 542·2947
                                   Fax (979) 542·2444